DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-8, filed on 7/12/2021, with respect to 35 U.S.C. 102(a)(2) rejection of claims 1, , 5, 7, 11, 12, and 15; and 35 U.S.C. 103(a) rejection of claims 6 and 8-10 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claims 1, , 5, 7, 11, 12, and 15; and 35 U.S.C. 103(a) rejection of claims 6 and 8-10 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-11, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes an electronic device comprising: a housing; a plurality of antennas respectively installed in a plurality of locations spaced from each other in the housing; a communicator configured to transmit and receive a communication signal through the plurality of antennas; and at least one processor configured to control the communicator to transmit a transmission signal through a first antenna among the plurality of antennas, identify a degree of mutual interference between the first antenna and a second antenna among the plurality of antennas based .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        7/23/2021